DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

2.  	Receipt is acknowledged of certified copies of papers required by 37 GFR 1.55.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 10/30/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
4.    The Examiner has approved drawings filed on 10/30/20.
Specification
5.    The abstract of the disclosure is objected to because abstract has some text written DM US 164489640-1.094060.0167
Correction is required. See MPEP § 608.01(b).
Allowable Subject Matter
6.	The following is an examiners statement of reasons for allowance;
Claims 1- 15 are allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes a method for processing text handwriting on a computing device, the computing device comprising a processor, a memory and at least one non-transitory computer readable medium for recognizing input under control of the processor, the method comprising:

Claims 2- 13, are dependent upon claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia et al., (US PGPUB NO. 20140363083 A1) discloses methods, systems, and computer-readable media related to a technique for providing handwriting input functionality on a user device.  A handwriting recognition module is trained to have a 
Real-time, stroke-order and stroke-direction independent handwriting recognition is provided for multi-character, or sentence level Chinese handwriting recognition.  User interfaces for providing the handwriting input functionality are also disclosed. 
	Guiavarc'h et al., (US.10852938) discloses a system, method and computer program product for use in providing interactive ink from handwriting input to a computing device are provided.  The computing device is connected to an input device in the form of an input surface.  A user is able to provide input by applying pressure to or gesturing above the input surface using either his or her finger or an instrument such as a stylus or pen.  The present system and method monitors the input strokes.  The computing device further has a processor and an ink management system for recognizing the handwriting input under control of the processor.  The ink 
management system is configured to cause display of, on a display interface of 
a computing device, first digital ink in accordance with first handwriting input, allocate references to ink elements of the first digital ink, define boundaries of the first digital ink associated with the allocated references, cause placement of an editing position at a defined boundary in response to an editing gesture, cause display of, on the display interface of the computing device, first typeset ink in accordance with first typeset input at the editing position. Therefore, the prior art of record fails to teach either singularly or 
7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue tee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled "Comments on Statement of Reasons for Allowance”.
					Other prior art cited 
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US. Patent Number:  5194852, 10082951, 7574048, 10852938 PGPUB NO. 20130297216 A1, 20140304505, 20100184485.














Contact information
9.	 Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA G GHAVVAN whose telephone number is (571)272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex, If attempts to reach the examiner by telephone are unsuccessful the examiners supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htl:p://palr-dlree1uspio.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-788-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669